Mayes, C. J.,
delivered the opinion of the court.
On the 24th day of April, Í909, the complainants were the joint owners of a tract of land containing about one hundred and fifty acres. On the above date they executed a deed in trust on same for the sum of about five hundred and forty-eight dollars in favor of the Citizens’ Bank of Brandon. It seems from the testimony that during the year 1909, and previous to this controversy, somewhat more than sixty dollars was paid on this deed in trust by complainants to the Citizens’ Bank. On the 8th day of November, 1909, Nelson Webb, Sr., and his wife, Julia Webb, complainants and appellants, executed .a deed to all of the real estate to their son, Nelson Webb, Jr. The deed is a simple warranty deed, reciting a consideration of five hundred and thirty-eight dollars, which the deed purports to have been paid, so far as anything to the contrary appears on the deed. On the 30th day of December, 1909, and only a few weeks afterwards, Nelson Webb, Sr., and his wife, Julia, filed a suit against their son, Nelson Webb, Jr., Henry Webb, and W. G. Cooper, the object of which was to cancel the deed made by Nelson Webb, Sr., and his wife, to Nelson Webb, Jr. The reason Cooper was made party to the suit was that, immediately after Nelson Webb, Jr., obtained the deed-to the land in question, he gave a deed of trust on the land to W. G. Cooper for the sum of four hundred and forty-one dollars and ten cents. Henry Webb, the other *238son, is made a party, because it is alleged that the transaction was fraudulent and Henry participated in it. The trust deed in favor of Cooper was executed on the 10th day of December, 1909, and was executed by Nelson Webb, Jr., and his wife, Sarah Webb. In the bill seeking to cancel the deed made to Nelson Webb, Jr., the complainants offer to pay into court the amount of money necessary to settle what may be due under the deed in trust to the Citizens’ Bank.
The bill charges that the sons, Nelson and Henry, entered into a conspiracy for the purpose of defrauding complainants of the property in question, and in pursuance of this conspiracy falsely and fraudulently represented that one E. Gr. Berry, a merchant at Florence, had bought from the Citizens’ Bank the trust deed held by the bank; that, if the complainants would give them a trust deed on the land, they would get the money to take up the indebtedness; that they could get the money from a negro bank in Jackson at four per cent for a short time, and five for a year. It is charged in the bill that complainants are old and ignorant, and unable to read and write; that the defendants Nelson and Henry are their sons; that these sons represented that their home was in jeopardy on account of Berry’s purchase of the trust deed from the bank, and having confidence in their-sons; and, believing their home in jeopardy, that they signed an instrument at the request of Nelson Webb, Jr., which they believed to be a deed in trust, believing at the time that they signed only a trust deed for the purpose of raising the money to pay the claim held by the Citizens’ Bank. Shortly afterward they learned that the instrument signed was not a trust deed, as had been represented by their sons, but was in fact a deed to their son, -Nelson Webb, Jr. The bill charges that complainants never intended to sign a deed, did not know that they were signing a deed, and would not have signed the deed for so inadequate a price, as the land was easily worth *239fifteen hundred dollars. The hill charges that the debt to the Citizens’ Bank has been paid; that Nelson Webb, Jr., claims to be the owner of the land, and had executed the trust deed to W. Gr. Cooper. It is charged that, as soon as the complainants were advised of this, they charged Nelson Webb, Jr., with the fraud, and tendered a sufficient amount of money,' through their attorneys, to pay the amount of the indebtedness, and demanded a reconveyance of the land, which the son refused to make. All of the defendants answered, and denied all the substantial allegations of the bill. It is shown by the answer that the amount secured by the trust deed and owing to the Citizens’ Bank was paid, and that the money to discharge the debt was obtained by Nelson Webb, Jr., from W. Gr. Cooper] and that the trust deed executed by Nelson Webb, Jr., and wife, on the property in question, to Cooper, was for the purpose of securing money to discharge the deed in trust executed by Nelson Webb, Sr., and his wife, on the land, in favor of the Citizens’ Bank.
It is manifest from this record that this whole transaction, so far as the sons are concerned, is a swindle and a fraud. The only consideration paid by them to this old couple was simply the assumption of the debt due from their parents to the Citizens’ Bank, and for this getting a tract of land much more valuable than any amount it would take to pay the debt on it. Complainants say that at the time they made the deed to the son they thought they were only executing a deed in trust to raise money to pay the bank, and every fact and circumstance in the case indicates that this is true. At the date of the transaction they owned and were living on the property. It is true that there was a mortgage on it, but the holder thereof seemed satisfied with the security held. Mr. Cooper did not hesitate to loan enough on the property to these fraudulent grantees to pay off the debt due the bank or at least nearly enough, thus showing that the property was worth much more than the debt. *240Everything that this old couple could have gotten out of the transaction, so. far as this testimony shows, and the circumstances strongly indicate, was to be turned out of their home for the assumption of the debt on same by the son, when the home itself was more than ample security for the debt. The son had not given one dollar to either of these parents for this deed. According to the testimony of some of the witnesses, the property is worth nearly three times as much as the debt; according to others, it is worth only a few hundred dollars more; but no witness states the value of the property to be less than the debt. Every fact and circumstance in the case proves fraud.
Considering the relationship of the parties, this transaction is to be even more closely scrutinized than if it had taken place between strangers. The value of the property is in excess of the debt, the deed was procured to be made by the sons of the complainants, these sons stood in a confidential relation toward their parents, and it was easier for them to play upon their credulity and to impose upon them than it would have been if by a stranger. Immediate steps were taken to cancel the deed in question.
Under the facts of this case, the complainant’s bill should have been sustained, after requiring them to pay to Cooper whatever is due under the deed in trust held by him; the money having been used to pay oft the amount due the Citizens Bank. The deed made to the son is no more than a voluntary deed, without consideration to support it. The parents gave all; they got nothing.
We think the decision of the chancellor on the facts of this case is manifestly erroneous. It should have taken but slight testimony, in view of all the circumstances, to cause the chancellor to set aside this transaction; and, because he did not, the case is reversed and remanded. Reversed and remanded.